DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 and 14 in the reply filed on 5/17/2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2009/062610A)(previously cited, machine translation attached and cited herein).
With respect to Claim 1, Ko teaches a copper alloy sheet (deemed equivalent to a “plate”), the alloy having a composition in weight%, as follows (p. 1, 3-5):

Claim 1
Ko
Zn
17-32
10-37
Sn
0.1-4.5
0.1-4.0
Si
0.5-2.0
Optionally, ≤ 1.0
P
0.01-0.3
Optionally, ≤ 3.0*
Cu
Balance with impurities
Balance with impurities
Ni
-
Optionally, ≤ 2.0

*3% or less total of Co, Cr, Mg, Al, B, P, Zr, Ti, Mn and V
Thus, Ko teaches a copper alloy plate with compositional ranges overlapping each of the instantly claimed ranges, including the claimed total of Si and six times phosphorus.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Ko further teaches wherein the alloy plate exhibits a crystal orientation of I{420}/I0{420} > 0.8 and 1.0 ≤ I{220}/I0{220} ≤ 3.5 and therefore, teaches a value of I{220}/I{420} of 1.25 to 4.375, overlapping the instantly claimed range. (p. 1, 3-4).  It would have been obvious to one of ordinary skill in the art to select a copper alloy with crystal orientation(s) from the portion of the overlapping ranges. MPEP § 2144.05.
With respect 2, Ko teaches the optional addition of up to 2.0 wt% of Ni and up to 3 wt% total of Co and P, overlapping the instantly claimed ranges. (p. 1, 3, 5; rejection of Claim 1 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.
With respect to Claim 3, Ko teaches 3% or less total of Co, Cr, Mg, Al, B, P, Zr, Ti, Mn and V, and therefore, teaches overlapping compositional ranges of Cr, Mg, Al, B, Zr, Ti, and Mn. (p. 1, 3, 5). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.
	With respect to Claim 4, Ko teaches an average crystal grain size of 10-60 µm, overlapping the instantly claimed range. (p. 1, 3-4).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
	With respect to Claims 5-7, Ko teaches that the copper alloy plate exhibits a tensile strength of 650 MPa or more, 0.2 proof stress of 600 MPa or more, and electric conductivity of 20 %IACS or more, and thus teaches properties values falling within each respectively claimed range. (p. 1, 3).  
	With respect to Claim 14, Ko teaches wherein the copper alloy, as detailed in the rejection of Claim 1 above, is formed into a connector terminal. (p. 1, 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735